Citation Nr: 1028632	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
brain injury (TBI) (previously characterized as residuals of a 
left-sided head injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1950 to 
October 1953 and from April 1954 to April 1955.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that denied 
the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his 
service-connected TBI.  In a February 2010 written statement, the 
Veteran's representative stated that the Veteran desired to 
appear before the BVA Travel Board to state his contentions.  
Hence, the RO must schedule the Veteran for a personal hearing.  
38 C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the Veteran for a travel board
hearing at the St. Petersburg, Florida, RO, before 
a visiting Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 


